DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the end portion of the battery cell” in line 2 and in line 3.  This limitation renders the claim indefinite because it is unclear as to which end portion among the plurality of “end portions” and which battery cell among the plurality of “battery cells” in claim 1 said limitation is referring to.
Claim 4 recites the limitation "the other end portions of the plurality of battery cells".  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 are rendered indefinite due to their dependency on indefinite claim 4.
Claim 8 recites the limitation “the first stepped portions of the first-first conductive plate…the first stepped portions of the first-second conductive plate”.  This limitation renders the claim indefinite because the limitation claims antecedent basis to the “first stepped portions” which are part of a singular first conductive plate (see claim 1). 
Claim 11 recites the limitation “the first stepped portions of the first-first conductive plate…the first stepped portions of the first-second conductive plate…the first stepped portions of the first-third conductive plate”.  This limitation renders the claim indefinite because the limitation claims antecedent basis to the “first stepped portions” which are part of a singular first conductive plate (see claim 1). 
Claim 12 recites the limitation “the second stepped portions of the second-first conductive plate…the second stepped portions of the second-second conductive plate”.  This limitation renders the claim indefinite because the limitation claims antecedent basis to the “second stepped portions” which are part of a singular second conductive plate (see claim 1). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites the limitation “the first conductive plate comprises a first-first conductive plate…and a first-second conductive plate” which fails to further limit the subject matter of claim 1 since the limitation describing the first conductive plate comprising two conductive plates contradicts claim 1 reciting a single first conductive plate (“a first conductive plate”).
Claims 8-9 are of improper dependent form due to their dependency on claim 7 (see above).
Claim 10 recites the limitation “the first conductive plate comprises a first-first conductive plate…a first-second conductive plate…and a first-third conductive plate” which fails to further limit the subject matter of claim 1 since the limitation describing the first conductive plate comprising three conductive plates contradicts claim 1 reciting a single first conductive plate (“a first conductive plate”).
Claim 10 recites the limitation “the second conductive plate comprises a second-first conductive plate…and a second-second conductive plate” which fails to further limit the subject matter of claim 1 since the limitation describing the second conductive plate comprising two conductive plates contradicts claim 1 reciting a single second conductive plate (“a second conductive plate”).
Claims 11-12 are of improper dependent form due to their dependency on claim 10 (see above).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fees et al. (US 2018/0108895).
Regarding claim 1, Fees discloses a battery module (battery module, see Title, Abstract) comprising:
a plurality of battery cells comprising negative and positive electrodes on one side (battery cells 405 [0075]-[0076], Fig. shows negative and positive electrodes on one side);
a first conductive plate provided at end portions of the plurality of battery cells and adjacent to the negative and positive electrodes, the first conductive plate comprising first through-holes through which the negative and positive electrodes of the plurality of battery cells are respectively exposed and first stepped portions which are adjacent to the first through-holes and are recessed toward the plurality of battery cells (housing 1410, negative pole contact plate 1415 and positive pole contact plate 1420 [0134] are considered to form a first conductive plate, Fig. 14-15E shows first through-holes through which negative and positive electrodes of the cells are exposed along with stepped portions towards the cells; see also Fig. 16A showing groove);
an insulative plate arranged on the first conductive plate and comprising second through-holes which at least partially overlap the first through-holes (insulation layer 1425, Fig 14 shows insulation layer 1425 having second through-holes that overlap with the first through-holes);
a second conductive plate arranged on the insulative plate, the second conductive plate comprising third through-holes which at least partially overlap the second through-holes and second stepped portions which are adjacent to the third through-holes and are recessed toward the insulative plate (center contact plate 1430, Fig. 14 shows center contact plate 1430 having third through-holes that overlap the second through-holes and including second stepped portions; see also Fig. 16A showing groove);
first connection tabs electrically connecting the positive electrodes or the negative electrodes to the first stepped portions (bonding connectors 1605A [0155], Fig. 16A; see also Fig. 8A which shows a set of bonding connectors for connecting either positive electrode or negative electrodes); and
second connection tabs electrically connecting the others of the positive electrodes and the negative electrodes to the second stepped portions (bonding connectors 1605A [0155], Fig. 16A; see also Fig. 8A which shows a set of bonding connectors for connecting either positive electrode or negative electrodes).
Regarding claim 2, Fees discloses all of the claim limitations as set forth above.  Fees further discloses one of the positive and negative electrodes of each of the plurality of battery cells is located in a center region of the end portion of the battery cell, and the other of the positive and negative electrodes is located in a peripheral region of the end portion of the battery cell (Fig. 8A).
Regarding claim 3, Fees discloses all of the claim limitations as set forth above.  Fees further discloses the first connection tabs, which electrically connect the plurality of battery cells to the first conductive plate, and the second connection tabs, which electrically connect the plurality of battery cells to the second conductive plate, are fusible links such that when an excessive current flows, the first connection tabs and the second connection tabs melt and break electrical connection between the plurality of battery cells and the first conductive plate and electrical connection between the plurality of battery cells and the second conductive plate (high-fuse bonding connectors configured to break last among bonding connectors [0160] which implies all bonding connectors are fuses configured to break).
Regarding claim 4, Fees discloses all of the claim limitations as set forth above.  Fees further discloses a cooling member provided at the other end portions of the plurality of battery cells which are opposite the end portions of the plurality of battery cells with the plurality of battery cells therebetween (cooling plate 1515E [0150], Fig. 15E).
Regarding claim 5, Fees discloses all of the claim limitations as set forth above.  Fees further discloses the cooling member comprises a thermally conductive plate (transfers heat to the cooling plate 1515E [0152]).
Regarding claim 6, Fees discloses all of the claim limitations as set forth above.  Fees further discloses the cooling member comprises a flow path through which a cooling fluid flows (cooling tube 2210B connected to cooling connectors 2210A-2215A that runs underneath the battery module and cooling tubs 2210B is coupled to a cooling plate [0220], Fig. 22B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                             9/11/2021